 FAWCETT-DEARING PRINTING COMPANY21in theAct,3constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9 (b) of theAct.[Text of Direction of Election omitted from publication.]3We find in agreement with the parties that Irene Gaffney, Bea Ritter, Florence Flanmth,Melvin Schnure, Elmer Jung, Theodore Schwartz, and Margaret Fehl are supervisors underthe ActFAWCETT-DEARING PRINTING COMPANYIandINTERNA-TIONAL MAILERS UNION, Petitioner. Case No. 9-RC-1905.July 7, 1953DECISION AND DIRECTION OF ELECTIONUpon a petitionduly filedunder Section9 (c) of the NationalLaborRelationsAct, ahearingwas held before Orville E.Andrews, hearingofficer.The hearing officer'srulings madeat the hearing are free fromprejudicial error and are herebyaffirmed.'Pursuant to the provisions of Section3 (b) of the Act, theBoard has delegated its powers in connectionwiththis case toa three-member panel[Members Murdock, Styles, and Peter-son].Upon theentire record in this case,the Board finds:1.TheEmployerisengagedincommerce within themeaning ofthe Act.2.Thelabor organizationsinvolvedclaim to representcertainemployees of the Employer.'The Intervenorcontendsthat its current contract with theEmployer, asamended, bars this proceeding.The Employeragreeswiththis contention.The Petitionercontendsthat thecontractis no bar.On September 2, 1950, the Intervenor and Employerexecuteda contractwhich provided:This agreement shall be effective from the 21st day ofAugust, 1950, until the 1st day of April, 1953, and shalliThe Employer's name appears as amended at the hearing.2 The hearing officer properly rejected proof of alleged unfair labor practices CanadaDry Ginger Ale, Incorporated, 97 NLRB 597. The hearing officer also rejected the Em-ployer'sofferof proof that the Petitioner, under its international constitution, will notaccord equal privileges to all employees within the unit, and that a separate unit will beestablished for "fringe" employees in our opinion neither the facts appearing in the record,nor in the Employer's offer of proof, warrant a finding that the Petitioner will not accordadequate representation to all employees within the unit hereinafter found appropriate.However, if it is later shown, on appropriate motion, that equal representation has beendenied to any of the employees in the unit, the Board will consider the question at such timeVeneer Products, Inc., 81 NLRB 492, 494; Hughes Tool Company, 104 NLRB 318. The mo-tions of the Employer and Intervenor to dismiss are denied for the reasons hereinafter setforth in paragraph numbered 33Louisville Printing Specialties and Paper Products Union No. 561, International PrintingPressmen and Assistants Union of North America, AFL, was permitted to intervene on thebasis of contractual interest106 NLRB No. 3 22DECISIONSOF NATIONAL LABOR RELATIONS BOARDcontinue in effect thereafter, unless sixty days writtennotice of a desire for change or termination shall be givenby either party. Pending the determination of the conditionsof a new Agreement in accordance with Part I, Section Bhereof, this Agreement shall remain in effect. This Agree-ment may be reopened April 1, 1952, for negotiationsconcerning adjustment of wage rates and hoursonly, byeither party giving notice sixty days in advance of itsdesire to so reopen this Agreement.On March 31, 1952, after timely notice by the Intervenor, theEmployer and Intervenor executed a supplement which amendedthe original contract with respect to wages- and the cost-of-living formula, and extended its expiration date until April 1,1955. The petition herein was filed on March 27, 1953.On the basis of these facts we find that, as the petition wasfiled before the expiration date of the 1950 contract, that con-tract is no bar.4 We find further that the supplemental contractisnot a bar because it is a premature extension of the 1950contract, the original term of which has expired.5Accordingly, we find that a question affecting commerceexists concerning the representation of employees of the Em-ployer within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act.'4.We find that the following employees of the Employerconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.'All shipping and warehouse department employees employedat the Employer's Louisville, Kentucky, plant, including theassistant foremen, but excluding all other employees,guards,foremen, and other supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]4 We cannot agree with our dissenting colleague in his interpretation of the so-called"automatic renewal clause" of the 1950 contract The provision, quoted in full above, statesthat after its initial term it "shall continue in effect thereafter, unless sixty days writtennotice of a desire for change or terinmation shall be given by either party " The Boardhas held that such a provision renders the contract "one which is terminable at will byeither party" and cannot operate as a bar Texas Telephone Company, 93 NLRB 741, 742Linder the circumstances, we see no warrant for treating this clause as the kind of "auto-matic renewal clause" to which our colleague adverts it seems to us that the Mill-B prin-ciple-- applicable only to a Mill-B clause which effectively operates to renew a contractfor a definite term in the absence of prior notice- -should not be applied to a clause whichclearly does not have that effect.5Stewart-Warner Corporation, 100 NLRB 608 The Employer relies on Cushman's Sons,Inc.,88NLRB 121 In that case, however, the supplement was executed at a time when theoriginal agreement was no longer effective as a bar because as an agreement for more than2 years it "was not a bar to an election after a lapse of a reasonable time, i.e., 2 years."Here, the supplement was executed on March 31, 1952--or within the initial 2-year periodof the original contract- -at a time when the original contract was still effective as a bar6In view of our determination, we deem it unnecessary to pass on the Petitioner's othercontentions for finding the contract no bar.7The parties stipulated to the unit NORTHROP AIRCRAFT,INC.23Member Murdock,dissenting:I cannot agree with the majority that the premature extensiondoctrine should be applied in this case to remove the supple-mental agreement of March 31,1952, as a bar.The purposeof the Board'spremature extension rule is to insure to em-ployees the right to challenge an incumbent union's representa-tive status at predictable and reasonable intervals."In casessuch as this,where the premature extension agreement wasexecuted at a time when the original contract was,under Boardrules,a bar, the Board has inferredthatthe subsequent agree-ment was intended to preclude the employees from seeking achange of representatives at or about the time the originalcontract would have expired.Therefore,in such cases theBoard has entertained a rival claim or petition if it precededthe expiration date9 or the Mill B date of the original contract,'"as the case may be,Where, however,the extension agreementwas entered into at a time when the original contract was nota barn or where the rival claim or petition postdated the MillB date of the original contract,'2 the Board has held that thesubsequent agreement barred an election for the extendedperiod.In this case the petition was filed after the Mill B date of theoriginal contract.Therefore, it was, under the Board's con-tract-bar rules, untimely.The fact that the automatic renewalclause of the 1950 contract did not provide for renewal of thatcontract for a definite term is, I submit,of no significance inresolving the contract-bar issue in this case.Ireach thisconclusion because, in my opinion,the supplemental agreement,which was for a definite term, became effective as a barimmediately after the Mill B date of the original contract."Therefore,as the petition was filed after the Mill B date ofthe 1950 contract,the premature extension doctrine should notbe applied to remove the supplemental agreement of 1952 as abar to a present determination of representatives.Accordingly,Iwould dismiss the petition.8Cushman's Sons, Inc., 88 NLRB 121; Wichita Union Stockyards Company, 40 NLRB 369.9Gimble Brothers. Inc., 87 NLRB 449; Republic Steel Corporation, 84 NLRB 483.'O International HarvesterCo., 85 NLRB 1260; Northwestern Publishing Company, 71 NLRB167."Cushman's Sons,Inc., supr'SPillsbury Mills, Inc— 92 NLRB 172.131bid.NORTHROP AIRCRAFT, INC.andINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, CIO (UAW-CIO),Petitioner.Case No.21-RC-2931. July 7, 1953SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued bythe Board on March 12,1953,'an election by secret ballot was'Not reported in printed volumes of Board decisions.106 NLRB No. 4.